DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s papers filed on 08/19/2021. Claims 1-4 are currently pending in the application and are considered as follows:
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ka et al. (US 2017/0294502 A1; hereinafter Ka.)
As per claim 3, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 21, disclosing a lower structure comprising at least elements [50-190] and including a non-transparent emission area [AA];) and 
	an encapsulation structure located on the lower structure (see at least Fig. 21, disclosing an encapsulation structure [195] located on the lower structure,) wherein 
	the lower structure includes a light transmitting region surrounded by the non-transparent emission area in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area (see at least Figs. 1, 21; ¶¶ 55-56, disclosing the lower structure including a light transmitting region [FA] surrounded by the non-transparent emission area [AA] in a plan view, the light transmitting region having a light transmittance greater than the non-transparent emission area,) 
	the lower structure includes an electroluminescent unit having a first electrode, a second electrode, and an intermediate layer located between the first and second electrodes (see at least Fig. 21, disclosing the lower structure including an electroluminescent unit [170, 180a, 190] having a first electrode [one of 170 and 190,] a second electrode [another of 170 and 190,] and an intermediate layer [180a] located between the first electrode and the second electrode,)  
the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [a left portion of SL1/ ELVDD or a top portion of DL] extending in a direction from the non-transparent emission area toward a first/left side of the light transmitting region and a second wire [a right portion of SL1/ ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area,)  
	the light transmitting region is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the light transmitting region [FA] located between the first/left wire SL1 and the second/right wire SL1,)  
the first and second wires are located on the same layer (see at least Figs. 2-3,)
the first and second wires overlap the non-transparent emission area (see at least Figs. 1-2, disclosing the first and second wires of the SL1 overlapping the non-transparent emission area [AA],)
	the first and second wires supply a driving current to the first electrode or the second electrode the first wire and the second wire are power wires to supply a driving current to the first electrode or the second electrode (see at least Fig. 2; ¶ 64, disclosing the first wire and the second wire being power wires to supply a driving current to the first electrode or the second electrode,) and 
	the first and second wires have the same driving current state (see the above discussion or see at least Fig. 2; ¶ 64.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ka in view of Jeong et al. (US 2016/0254479 A1; hereinafter Jeong.) 
As per claim 1, Ka discloses an electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
 	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, disclosing a lower structure comprising at least elements [100-190] and including a non-transparent emission area [AA];) and 
	an encapsulation structure located on the lower structure (see at least Fig. 11, disclosing an encapsulation structure [195] located on the lower structure,) wherein 
the lower structure includes an outer non-emission area surrounding the non-transparent emission area in a plan view and an inner non-emission area surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view and an inner non-emission area [WA, FA] surrounded by the non-transparent emission area [AA] in a plan view,) 
the inner non-emission area includes a through hole which is spaced apart from the non-transparent emission area and surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the inner non-emission area including a through hole [HO] which is spaced apart from the non-transparent emission area [AA] and surrounded by the non-transparent emission area in a plan view,)
	
the inner non-emission area includes an inner inorganic top surface portion surrounding the through hole in a plan view between the non-transparent emission area and the through hole (see at least Figs. 1, 11, disclosing the inner non-emission area [WA, FA] including an inner inorganic top surface portion [any portion or a combination of portions of elements [190, 186, 184, 182, 175] in the WA area] surrounding the through hole [HO] in a plan view between the non-transparent emission area [AA] and the through hole [HO],)
the encapsulation structure includes an inorganic lower surface making a contact with see at least Fig. 11; ¶ 139, disclosing the encapsulation structure [195] including an inorganic material including an inorganic lower surface making a contact with an entire of the construed inner inorganic top surface portion,)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the through hole and a second wire extending in a direction away from a second side of the through hole, the second side of the through hole facing the first side of the through hole toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [a left portion of SL1/ ELVDD or a top portion of DL] extending in a direction from the non-transparent emission area toward a first/left side of the through hole [HO] and a second wire [a right portion of SL1/ ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the through hole [HO] facing the first side of the through hole toward the non-transparent emission area,)
	the through hole is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the through hole [HO] located between the first/left wire SL1 and the second/right wire SL1,)
the first and second wires are located on the same layer (see at least Figs. 2-3,) and 
the first and second wires have the same signal state (see the above discussion; or see at least Fig. 2; ¶ 64.)
	Accordingly, Ka discloses all limitations of this claim except that Ka is silent to the above strikethrough limitations.
	
	However, in the same field of endeavor, Jeong discloses an electroluminescent device (10; see at least Fig. 1) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 4, disclosing a lower structure comprising at least elements 101-210] and including a non-transparent emission area DA) and an outer non-emission area that completely surrounds an entire lateral side of the non-transparent emission area in a plan view (see at least Figs. 1, 4; ¶ [0033], disclosing a non-display area including an outer non-emission area that includes at least portions of elements [103, 205, 206] and completely surrounds an entire lateral side of the non-transparent emission area DA in a plan view.)
	an encapsulation structure located on the lower structure (see at least Figs. 4, 5, disclosing an encapsulation structure [300] that is located on the lower structure,) wherein: 
	the outer non-emission area includes an opened outer inorganic top surface portion and an outer inorganic top surface portion, the outer inorganic top surface portion being connected to the opened outer inorganic top surface portion, the outer inorganic top surface portion including at least a part located between the opened outer inorganic top surface portion and the non- transparent emission area, the outer inorganic top surface portion surrounding the non- transparent emission area in a plan view (see at least Figs. 4-5; ¶ 38, disclosing the outer non-emission area including an opened outer inorganic top surface portion [a portion of the outer non-emission area not overlapping with the encapsulation structure 300] and an outer inorganic top surface portion [a portion of the outer non-emission area which overlaps and directly contacts with a lower surface of the first inorganic layer 301 of the encapsulation structure 300, as the inorganic lower surface of the encapsulation structure 300], the outer inorganic top surface portion being connected to the opened outer inorganic top surface portion, the outer inorganic top surface portion including at least a part located between the opened outer inorganic top surface portion and the non-transparent emission area DA, the outer inorganic top surface portion surrounding the non-transparent emission area in a plan view) and
	the encapsulation structure includes an inorganic lower surface making a contact with an entire of the outer inorganic top surface portion while not making a contact with the opened outer inorganic top surface portion (see at least Fig. 5; ¶ [0048], disclosing the encapsulation structure 300 including an inorganic lower surface [see the above discussion] making a contact with an entire of the outer inorganic top surface portion while not making a contact with the opened outer inorganic top surface portion [see the above discussion].)
	
	Ka, as discussed above, discloses the outer non-emission area, but is silent to the outer non-emission area including an opened outer inorganic top surface portion and an outer inorganic top surface portion, as claimed. Ka, as discussed above, further discloses the encapsulation structure including an inorganic lower layer, but is silent to an inorganic lower surface portion that makes a contact with an entire of the outer inorganic surface portion. Jeong, as discussed above, discusses in detail the outer non-emission area including an opened outer inorganic top surface portion and an outer inorganic top surface portion and the encapsulation structure including an inorganic lower surface that makes a contact with an entire of the outer inorganic surface portion while not making a contact with the opened outer inorganic top surface portion, so as to improve weakness of the thin film encapsulation (as the claimed encapsulation structure) for the non-display area (as the claimed outer non-emission area) (see at least ¶ 10.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ka device to include the above bolded features of the Jeong reference, in view of the teaching in the Jeong reference, to improve the above modified device of the Ka reference for the predictable result of improving weakness of the encapsulation structure for the outer non-emission area.

	As per claim 2, the above modified Ka obviously renders the lower structure including a connection member bypassing the through hole in a plan view to be electrically connected between the first and second wires and at least a part of the connection member being located in the inner non-emission area (see Ka at least Figs. 1-3, disclosing the lower structure 
including a curved connection member [e.g., the connection member DT3] bypassing the through hole HO in a plan view to be electrically connected between the first and second wires [the left portion of SL1 as the first wire and the right portion of SL1 as the second wire,) and at least a part of the connection member being located in the inner non-emission area.)

	As per claim 4, Ka further discloses wherein: 
the lower structure has an outer non-emission area surrounding the non-transparent emission area in a plan view (see Ka at least Figs. 1, 21, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view,) 
the encapsulation structure has an inorganic lower surface (see at least Fig. 21; ¶ 139, disclosing the encapsulation structure [195] including an inorganic material including an inorganic lower surface,) 

the lower structure comprises an inorganic structure having a buffer layer on which a transistor is located (see at least Fig. 21; ¶¶ 83, 84, 87, 150, disclosing the lower structure comprising an inorganic structure [a structure including at least elements [50, 100, 110, 130]] having a buffer layer [50, 100, 110] on which a transistor [120, 135, 150, 155] is located,) and 
a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region (see at least Fig. 21, disclosing a portion [50] of the buffer layer [50, 100, 110] corresponding the light transmitting region [FA] is present and permanently remains so that the buffer layer overlaps the light transmitting region.)
	Accordingly, Ka discloses all limitations of this claim except that Ka is silent to the above strikethrough limitations.
	
	However, in the same field of endeavor, Jeong discloses an electroluminescent device (10; see at least Fig. 1) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 4, disclosing a lower structure comprising at least elements [101-210] and including a non-transparent emission area DA) and an outer non-emission area that completely surrounds an entire lateral side of the non-transparent emission area in a plan view (see at least Figs. 1, 4; ¶ [0033], disclosing a non-display area including an outer non-emission area that includes at least portions of elements [103, 205, 206] and completely surrounds an entire lateral side of the non-transparent emission area DA in a plan view.)
	an encapsulation structure located on the lower structure and having an inorganic lower surface (see at least Figs. 4, 5, disclosing an encapsulation structure [300] that is located on the lower structure and having an inorganic lower surface as the inorganic lower surface of the first inorganic layer [301],) wherein: 
the outer non-emission area has an outer inorganic surface portion surrounding the non-transparent emission area in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view (see at least Figs. 4-5; ¶ 38, disclosing the outer non-emission area including an outer inorganic top surface portion [a portion of the outer non-emission area which overlaps and directly contacts with the lower inorganic surface of the encapsulation structure 300] surrounding the non-transparent emission area [DA] in a plan view and making a direct contact with the inorganic lower surface to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view.)
	Ka, as discussed above, discloses the outer non-emission area, but is silent to the outer non-emission area including an outer inorganic top surface portion, as claimed. Ka, as discussed above, further discloses the encapsulation structure including the inorganic lower layer, but is silent to the inorganic lower surface portion that makes a direct contact with the outer inorganic surface portion to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view. Jeong, as discussed above, discusses in detail the outer non-emission area including an outer inorganic top surface portion and the encapsulation structure including an inorganic lower surface that makes a direct contact with the outer inorganic surface portion to form an inorganic-inorganic contact region surrounding the non-transparent emission area in a plan view, so as at least to improve weakness of the thin film encapsulation (as the claimed encapsulation structure) for the non-display area (as the claimed outer non-emission area) (see at least ¶ 10.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Ka device to include the above bolded features of the Jeong reference, in view of the teaching in the Jeong reference, to improve the above modified device of the Ka reference for the predictable result of improving weakness of the encapsulation structure for the outer non-emission area.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note that this application is a continuation application of U.S. Patent Application No. 17/203,549 (now Patent No. US 11,127,920 B2) which is a continuation application of U.S. Patent Application No. 17/112,211 (now pending and allowed) which is a continuation application of U.S. Patent Application No. 15/976,210 (now Patent No. US 10,978,666 B2.)

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10,978,666 B2 (hereinafter Pat666) in view of Ka.
As per claims 1-2, all limitations of these claims are recited in the patent claims 1 and 12 of Pat666 except that these patent claims recite “a light transmitting region”, instead of a through hole as claimed.
However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising a lower structure including an inner non-emission area surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view and an inner non-emission area [WA, FA] surrounded by the non-transparent emission area [AA] in a plan view) and including a through hole which is spaced apart from the non-transparent emission area, surrounded by the non-transparent emission area in a plan view, and having a higher transmittance than the non-transparent emission area (see at least Figs. 1, 11, disclosing the inner non-emission area including a through hole [HO] which is spaced apart from the non-transparent emission area [AA] and is surrounded by the non-transparent emission area in a plan view, and has a higher transmittance than the non-transparent emission area,) wherein 
the inner non-emission area includes an inner inorganic top surface portion surrounding the through hole in a plan view between the non-transparent emission area and the through hole (see at least Figs. 1, 11, disclosing the inner non-emission area [WA, FA] including an inner inorganic top surface portion [any portion or a combination of portions of elements [190, 186, 184, 182, 175] in the WA area] surrounding the through hole [HO] in a plan view between the non-transparent emission area [AA] and the through hole [HO],)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the through hole and a second wire extending in a direction away from a second side of the through hole, the second side of the through hole facing the first side of the through hole toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [a left portion of SL1/ ELVDD or a top portion of DL] extending in a direction from the non-transparent emission area toward a first/left side of the through hole [HO] and a second wire [a right portion of SL1/ ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the through hole [HO] facing the first side of the through hole toward the non-transparent emission area,) and
	the through hole is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the through hole [HO] located between the first/left wire SL1 and the second/right wire SL1.)
	Ka further discloses that the benefit of the through hole to have, e.g., a button module or a camera module positioned therein is to provide additional functions to the electroluminescent device in accordance with the particular application (see at least ¶¶ 54-58.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claims of the Pat666 to have the light transmission region to be the through hole region, in view of the teaching in the Ka reference, to improve the above modified device of the patent claims for the predictable result of providing additional functions to the electroluminescent device in accordance with the particular application.

Claims 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of the Pat666 in view of copending claim 1 of U.S. Application 17/112,211 (hereinafter App211; the copending claim is allowed, but not patented yet.)
As per claims 3-4, all limitations of these claims are recited in the patent claim 1 of Pat666 except for “an inorganic structure having a buffer layer on which a transistor is located, and a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region,” as claimed.
	However, the copending claim 1 of App211 recites an electroluminescent device comprising a lower structure comprising an inorganic structure having a buffer layer on which a transistor is located, and a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claim 1 of the Pat666 to include the above features of the copending claim 1 of App211 to obtain the same predictable result.
This is a provisional obviousness-type double patenting rejection.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11 and 12 of U.S. Patent No. 11,127,920 B2 (hereinafter Pat920) in view of Ka.
As per claims 1-2, all limitations of these claims are recited in the patent claims 9, 11 and 12 of Pat920 except that these patent claims recite “a notch”, instead of a through hole as claimed.
However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising a lower structure including an inner non-emission area surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view and an inner non-emission area [WA, FA] surrounded by the non-transparent emission area [AA] in a plan view) and including a through hole which is spaced apart from the non-transparent emission area, surrounded by the non-transparent emission area in a plan view, and having a higher transmittance than the non-transparent emission area (see at least Figs. 1, 11, disclosing the inner non-emission area including a through hole [HO] which is spaced apart from the non-transparent emission area [AA] and is surrounded by the non-transparent emission area in a plan view, and has a higher transmittance than the non-transparent emission area,) wherein 
the inner non-emission area includes an inner inorganic top surface portion surrounding the through hole in a plan view between the non-transparent emission area and the through hole (see at least Figs. 1, 11, disclosing the inner non-emission area [WA, FA] including an inner inorganic top surface portion [any portion or a combination of portions of elements [190, 186, 184, 182, 175] in the WA area] surrounding the through hole [HO] in a plan view between the non-transparent emission area [AA] and the through hole [HO],)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the through hole and a second wire extending in a direction away from a second side of the through hole, the second side of the through hole facing the first side of the through hole toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [a left portion of SL1/ ELVDD or a top portion of DL] extending in a direction from the non-transparent emission area toward a first/left side of the through hole [HO] and a second wire [a right portion of SL1/ ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the through hole [HO] facing the first side of the through hole toward the non-transparent emission area,) and
	the through hole is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the through hole [HO] located between the first/left wire SL1 and the second/right wire SL1.)
	Ka further discloses that the benefit of the through hole to have, e.g., a button module or a camera module positioned therein is to provide additional functions to the electroluminescent device in accordance with the particular application (see at least ¶¶ 54-58.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claims of the Pat920 to replace the notch with the through hole region, in view of the teaching in the Ka reference, to improve the above modified device of the patent claims for the predictable result of providing additional functions to the electroluminescent device in accordance with the particular application.
	
Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 11 of the Pat920 in view of copending claim 1 (which is allowed, but not patented yet) of U.S. Application 17/112,211 (hereinafter App211.) 
As per claims 3-4, all limitations of these claims are recited in the patent claims 9 and 11 of Pat666 except for “an inorganic structure having a buffer layer on which a transistor is located, and a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region,” as claimed.
	However, the copending claim 1 of App211 recites an electroluminescent device comprising a lower structure comprising an inorganic structure having a buffer layer on which a transistor is located, and a portion of the buffer layer corresponding the light transmitting region is present and permanently remains so that the buffer layer overlaps the light transmitting region. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claims 9 and 11 of the Pat920 to include the above features of the copending claim 1 of App211 to obtain the same predictable result.
This is a provisional obviousness-type double patenting rejection.

Claims 1-2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the copending claims 1-2 of U.S. Application 17/112,211 (hereinafter App211; the copending claims of App211 are allowed, but not patented yet) in view of Ka and Jeong.
As per claim 1, all limitations of these claims are recited in the copending claims 1-2 of App211 including a combination of a light transmitting region and an inner buffer area corresponding to the inner non-emission area except that the patent claims recite the light emitting region instead of a through hole as claimed, and the inner buffer area instead of an inner inorganic top surface portion as claimed, and the patent claims do not recite an opened outer inorganic top surface, a first wire and a second wire, as claimed.
However, in the same field of endeavor, Ka discloses a related electroluminescent device (see at least Figs. 1, 11, 21) comprising: 
 	a lower structure including a non-transparent emission area (see at least Figs. 1, 11, disclosing a lower structure comprising at least elements [100-190] and including a non-transparent emission area [AA];) and 
	an encapsulation structure located on the lower structure (see at least Fig. 11, disclosing an encapsulation structure [195] located on the lower structure,) wherein 
the lower structure includes an outer non-emission area surrounding the non-transparent emission area in a plan view and an inner non-emission area surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the lower structure including an outer non-emission area [a portion or a whole of PA] surrounding the non-transparent emission area [AA] in a plan view and an inner non-emission area [WA, FA] surrounded by the non-transparent emission area [AA] in a plan view,) 
the inner non-emission area includes a through hole which is spaced apart from the non-transparent emission area and surrounded by the non-transparent emission area in a plan view (see at least Figs. 1, 11, disclosing the inner non-emission area including a through hole [HO] which is spaced apart from the non-transparent emission area [AA] and surrounded by the non-transparent emission area in a plan view,)
	the inner non-emission area includes an inner inorganic top surface portion surrounding the through hole in a plan view between the non-transparent emission area and the through hole (see at least Figs. 1, 11, disclosing the inner non-emission area [WA, FA] including an inner inorganic top surface portion [any portion or a combination of portions of elements [190, 186, 184, 182, 175] in the WA area] surrounding the through hole [HO] in a plan view between the non-transparent emission area [AA] and the through hole [HO],)
the encapsulation structure includes an inorganic lower surface making a contact with an entire of the inner inorganic top surface portion (see at least Fig. 11; ¶ 139, disclosing the encapsulation structure [195] including an inorganic material including an inorganic lower surface making a contact with an entire of the construed inner inorganic top surface portion,)
	the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the through hole and a second wire extending in a direction away from a second side of the through hole, the second side of the through hole facing the first side of the through hole toward the non-transparent emission area (see at least Figs. 1-2, disclosing the lower structure including a first wire [a left portion of SL1/ ELVDD or a top portion of DL] extending in a direction from the non-transparent emission area toward a first/left side of the through hole [HO] and a second wire [a right portion of SL1/ ELVDD or a bottom portion of DL] extending in a direction away from a second/right side of the through hole [HO] facing the first side of the through hole toward the non-transparent emission area,)
	the through hole is located between the first and second wires (see the above discussion or at least Figs. 1-2, disclosing the through hole [HO] located between the first/left wire SL1 and the second/right wire SL1,)
the first and second wires are located on the same layer (see at least Figs. 2-3,) and 
the first and second wires have the same signal state (see the above discussion; or see at least Fig. 2; ¶ 64.)
	Ka further discloses that the benefit of the through hole to have, e.g., a button module or a camera module positioned therein is to provide additional functions to the electroluminescent device in accordance with the particular application (see at least ¶¶ 54-58.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the patent claims of the Pat666 to have the light transmission region to be the through hole region to obtain the above bolded features, in view of the teaching in the Ka reference, to improve the above modified device of the patent claims for the predictable result of providing additional functions to the electroluminescent device in accordance with the particular application.
	Accordingly, the modified device of the patent claims in view Ka obviously renders all limitations of this claim except that Ka is silent to “the outer non-emission area includes an opened outer inorganic top surface portion being connected to the outer inorganic top surface portion, the outer inorganic top surface portion including at least a part located between the opened outer inorganic top surface portion and the non-transparent emission area,” as claimed.
	However, in the same field of endeavor, Jeong discloses an electroluminescent device (10; see at least Fig. 1) comprising: 
	a lower structure including a non-transparent emission area (see at least Figs. 1, 4, disclosing a lower structure comprising at least elements 101-210] and including a non-transparent emission area DA) and an outer non-emission area that completely surrounds an entire lateral side of the non-transparent emission area in a plan view (see at least Figs. 1, 4; ¶ [0033], disclosing a non-display area including an outer non-emission area that includes at least portions of elements [103, 205, 206] and completely surrounds an entire lateral side of the non-transparent emission area DA in a plan view.)
	an encapsulation structure located on the lower structure (see at least Figs. 4, 5, disclosing an encapsulation structure [300] that is located on the lower structure,) wherein: 
	the outer non-emission area includes an opened outer inorganic top surface portion and an outer inorganic top surface portion, the outer inorganic top surface portion being connected to the opened outer inorganic top surface portion, the outer inorganic top surface portion including at least a part located between the opened outer inorganic top surface portion and the non- transparent emission area, the outer inorganic top surface portion surrounding the non- transparent emission area in a plan view (see at least Figs. 4-5; ¶ 38, disclosing the outer non-emission area including an opened outer inorganic top surface portion [a portion of the outer non-emission area not overlapping with the encapsulation structure 300] and an outer inorganic top surface portion [a portion of the outer non-emission area which overlaps and directly contacts with a lower surface of the first inorganic layer 301 of the encapsulation structure 300, as the inorganic lower surface of the encapsulation structure 300], the outer inorganic top surface portion being connected to the opened outer inorganic top surface portion, the outer inorganic top surface portion including at least a part located between the opened outer inorganic top surface portion and the non-transparent emission area DA, the outer inorganic top surface portion surrounding the non-transparent emission area in a plan view) and
	the encapsulation structure includes an inorganic lower surface making a contact with an entire of the outer inorganic top surface portion while not making a contact with the opened outer inorganic top surface portion (see at least Fig. 5; ¶ [0048], disclosing the encapsulation structure 300 including an inorganic lower surface [see the above discussion] making a contact with an entire of the outer inorganic top surface portion while not making a contact with the opened outer inorganic top surface portion [see the above discussion].)
	
	The above modified device of the patent claim in view of Ka, as discussed above, discloses the outer non-emission area, but is silent to the outer non-emission area including an opened outer inorganic top surface portion and an outer inorganic top surface portion, as claimed. Ka, as discussed above, further discloses the encapsulation structure including an inorganic lower layer, but is silent to an inorganic lower surface portion that makes a contact with an entire of the outer inorganic surface portion. Jeong, as discussed above, discusses in detail the outer non-emission area including an opened outer inorganic top surface portion and an outer inorganic top surface portion and the encapsulation structure including an inorganic lower surface that makes a contact with an entire of the outer inorganic surface portion while not making a contact with the opened outer inorganic top surface portion, so as to improve weakness of the thin film encapsulation (as the claimed encapsulation structure) for the non-display area (as the claimed outer non-emission area) (see at least ¶ 10.) Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the device of the patent claim in view of Ka to include the above bolded features of the Jeong reference, in view of the teaching in the Jeong reference, to improve the above modified device of the patent claims for the predictable result of improving weakness of the encapsulation structure for the outer non-emission area.
This is a provisional obviousness-type double patenting rejection.

As per claim 2, the above modified device of the patent claims obviously renders the lower structure including a connection member bypassing the through hole in a plan view to be electrically connected between the first and second wires and at least a part of the connection member being located in the inner non-emission area (see Ka at least Figs. 1-3, disclosing the lower structure including a curved connection member [e.g., the connection member DT3] bypassing the through hole HO in a plan view to be electrically connected between the first and second wires [the left portion of SL1 as the first wire and the right portion of SL1 as the second wire,) and at least a part of the connection member being located in the inner non-emission area.) 
This is a provisional obviousness-type double patenting rejection.
Claims 3-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending claim 1 of App211 (the copending claims of App211 is allowed, but not patented yet) in view of claim 1 of the Pat666.
As per claims 3-4, all limitations of these claims are recited in the copending claim 1 of AppPat666 except for a first wire, a second wire, and limitations associated with the first and second wires, as claimed. However, the patent claim 1 of Pat666 recites all missing limitations of the copending claims, specifically an electroluminescent device comprising: the lower structure includes a first wire extending in a direction from the non-transparent emission area toward a first side of the light transmitting region and a second wire extending in a direction away from a second side of the light transmitting region, the second side of the light transmitting region facing the first side of the light transmitting region toward the non-transparent emission area, the light transmitting region is located between the first and second wires, the first and second wires are located on the same layer, the first and second wires overlap the non-transparent emission area, the first and second wires supply a driving current to the first electrode or the second electrode, and the first and second wires have the same driving current state. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the device of the copending claim 1 of the App211 to include the above limitations of the patent claim 1 of Pat666 to obtain the same predictable result.
This is a provisional obviousness-type double patenting rejection.
             
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626